Citation Nr: 0737229	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine, status 
post-fusion at L4-S1, for the periods from October 13, 1999, 
to July 17, 2000, and from February 1, 2001, through the 
present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Father


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The veteran was denied entitlement to a total rating based on 
individual unemployability (TDIU) and referral for 
extraschedular consideration in a July 2003 RO rating 
decision.  In October 2003, he submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Additionally, the veteran's father, a 
physician, testified at the October 2007 Board hearing that 
the veteran is "no longer a candidate for employment" as a 
result of his service-connected spine disability.  Under such 
circumstances, the Board concludes that there exists a 
reopened claim for entitlement to TDIU which has not yet been 
adjudicated.  As such, it is REFERRED to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claim on appeal.


I. Outstanding Records

The veteran testified at the October 2007 Board hearing that 
he had an outstanding claim for disability benefits of the 
Social Security Administration (SSA).  See October 2007 
Hearing Transcript at 11.  The Board finds that records 
associated with this claim may be pertinent to rating the 
current severity of his service-connected lumbosacral spine 
disability.  Thus, this appeal should be remanded to allow 
the agency of original jurisdiction (AOJ) to make reasonable 
efforts to obtain any records pertaining to the veteran's 
claim for SSA disability benefits, to include the medical 
records on which any SSA's disability determination was made.  
See 38 C.F.R. § 3.159(c)(2) (2007) (requires VA to obtain 
relevant records in the custody of a Federal department or 
agency).

II. New VA Examination

In addition to requesting records associated with any SSA 
disability benefits claim, the Board finds that a remand is 
warranted to obtain a new VA examination.  In this regard, 
the veteran testified at the October 2007 Board hearing that 
his service-connected lumbar spine disability has increased 
in severity since the March 2007 VA examination.  
Specifically, the veteran indicated that he had increasing 
pain in his lower legs, back, and buttocks.  He also 
testified that his legs "jumped" while he slept at night, 
that he had subjective muscle weakness, and that he had an 
inability to perform sexually with his wife.  

The above-described testimony raises the issue of whether the 
veteran has any associated neurological impairment, including 
sexual impairment, associated with his service-connected 
disease.  Moreover, a review of the veteran's medical records 
reveals that he has been diagnosed as having degenerative 
disc disease of the lumbar spine at L4-S1, as well as 
bilateral peripheral neuropathy of the lower extremities 
associated with his lower back disability.  See June 2003 VA 
Examination Report; see also March 2007 VA Examination 
Report.

According to VAOPGCPREC 11-95 (1995), a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  Therefore, the Board 
concludes that the veteran's testimony necessitates a new 
examination.  Additionally, the Board finds that the current 
evidence of record is insufficient, as it fails to 
specifically address all neurological impairment associated 
with the veteran's service-connected lumbosacral spine 
disability.  In this regard, although the March 2007 VA 
examination report discusses the veteran's lower extremity 
radiculopathy, there is no reference to any sexual 
impairment.  Thus, in order to address the exact nature and 
severity of the veteran's service-connected lumbosacral spine 
disability, this appeal should be remanded and the veteran 
should be scheduled for a VA examination. 

III. Applicable Rating Criteria

The veteran's lumbosacral spine disability is currently rated 
as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (2001).  Such diagnostic code 
denotes service connection for degenerative arthritis, rated 
on the basis of a residual condition, namely, limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.27 (2007).  A 
review of the veteran's medical records reveals that he has 
also been diagnosed as having degenerative disc disease at 
L4-S1, bilateral spondylolisthesis at L5-S1, and spondylosis 
at L5.  See March 2007 VA Examination Report; July 2000 VA 
Hospital Summary; September 1996 X-ray Report.  Such spinal 
disabilities are to be considered under the diagnostic rating 
criteria for intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).  

Despite objective medical evidence suggesting intervertebral 
disc syndrome, the AOJ has not considered whether the veteran 
is entitled to a higher evaluation under the rating criteria 
applicable to such disabilities.  Thus, a remand is necessary 
to allow the AOJ to adjudicate this issue.  

Additionally, the Board observes that the schedular criteria 
for rating spine disabilities have been amended twice during 
the pendency of this appeal.  The rating criteria pertaining 
to intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

A review of the record reveals that the AOJ has only applied 
the old rating criteria applicable to lumbar spine 
disabilities.  Moreover, as mentioned above, neither the old, 
nor the new, rating criteria applicable to intervertebral 
disc syndrome has been considered.  In light of the fact that 
the veteran has not been provided proper notice of these 
amendments and the fact that the AOJ has yet to apply the 
amended criteria, the Board concludes that a remand is 
necessary to allow the AOJ an opportunity to provide notice 
as well as consider whether a higher disability rating is 
warranted under such criteria.  

IV. Veterans Claims Assistance Act (VCAA)

Finally, VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim, and VA has a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, various letters have been sent to 
the veteran informing him of his rights and responsibilities; 
however, no complete VCAA notification letter has been sent 
with regard to the evidence needed to substantiate a claim 
for a higher rating for degenerative joint disease of the 
lumbosacral spine.  Accordingly, the Board concludes that 
this case must be remanded for compliance with the required 
notice and duty to assist provisions because it would be 
potentially prejudicial to the veteran if the Board were to 
proceed with a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As the Board cannot rectify this 
procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notice and 
duty to assist obligations with regard to 
the veteran's claim for an increased 
evaluation for degenerative joint disease 
of the lumbosacral spine, status post-
fusion.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  In this 
regard, the veteran must be provided a 
notice letter and specifically told of the 
information or evidence he needs to submit 
to substantiate his claim for a higher 
rating, as well as the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran must also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159.

2.  Obtain copies of any SSA decision(s) 
denying or granting the veteran disability 
benefits as well as any copies of any 
records associated with such decisions or 
any outstanding claims/appeals.

3.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA neurological 
examination to determine the current 
severity of his service-connected 
lumbosacral spine disability.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should comment on whether 
there is any evidence of intervertebral 
disc syndrome, as well as the frequency 
and duration of any incapacitating 
episodes due to the veteran's lumbosacral 
spine disability.  An incapacitating 
episode is defined as period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(c) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's lumbosacral spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should specifically comment on the nature 
and severity of neurologic manifestations 
of the right and/or left lower 
extremities.  If neurologic manifestations 
of the right and/or left lower extremities 
are shown, the examiner should identify 
the precise nerve(s) affected; indicate 
whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis; describe the severity of the 
neurologic symptoms (i.e., whether any 
noted neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or severe); 
and indicate whether the identified 
neurologic impairment is manifested by 
symptoms such as muscle spasm, loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  A complete 
rationale for all opinions should be 
provided.

4.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  With 
respect to rating the veteran's service-
connected lumbosacral spine disability, 
the AOJ should consider any appropriate 
separate ratings for all associated 
neurological manifestations, including 
impairment of the lower extremities and/or 
sexual dysfunction.  

Unless the benefits sought on appeal are 
granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case that is fully compliant with the 
provisions of 38 C.F.R. § 19.29 (2007).  
In particular, the supplemental statement 
of the case should a) inform the veteran 
of what must be shown to establish 
entitlement to the benefit sought; b) 
provide a summary of all applicable laws 
and regulations, including old and new 
criteria for all diagnostic codes 
potentially applicable to lumbosacral 
spine disabilities, including 
intervertebral disc syndrome; and c) 
explain what the record does show, and why 
application of all of the law and 
regulations provided in the supplemental 
statement of the case has led to the 
determination being appealed.  The veteran 
and his representative, if any, should 
then be afforded the opportunity to 
respond, after which the case should be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

